In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Dollard, J.), entered January 20, 2004, as amended by an order of the same court dated May 27, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order, as amended, is affirmed, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment (see CPLR 3212). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.